Citation Nr: 0200102	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  98-14 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO denied service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran filed a notice of 
disagreement in June 1998 and a statement of the case (SOC) 
was issued in July 1998.  The veteran submitted a substantive 
appeal in September 1998, with no hearing requested.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is warranted in this case.  The 
evidence of record suggests that the veteran was admitted to 
the Boston VA Medical Center (VAMC) for five days 
hospitalization in 1975 and to the New Orleans VAMC for 
rehabilitation in 1977.  Complete medical records should be 
obtained from these sources of treatment.  38 U.S.C.A. 
§ 5103(A)(c)(2); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(c)(2)); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA has constructive notice of 
documents which are generated by VA, within its control).  
Furthermore, the Board observes that the veteran identified 
Pittsburgh VAMC as a source of relevant treatment for PTSD in 
1992.  As the RO has obtained Pittsburgh VAMC spanning 
December 1991 to December 1993, a determination should be 
made as to whether or not the records cited by the veteran 
exist.  If the RO determination is negative, the veteran 
should be informed that the Pittsburgh VAMC records 
associated with the claims folder do not reflect any 
diagnosis or treatment of PTSD, and that he is ultimately 
responsible for providing the evidence.  38 U.S.C.A. 
§ 5103(A)(c)(2); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(e)).

During his clinical interviews at the Bedford VAMC, the 
veteran reported that he has been receiving Social Security 
disability benefits.  Although the record is unclear as to 
whether these benefits were awarded based on the veteran's 
claimed psychiatric disorder, the RO should make proper 
inquiry and request any administrative decision and 
underlying medical records used as a basis to grant Social 
Security disability benefits, as such records may be 
pertinent to the veteran's claim.  See U.S.C.A. § 5103A; Lind 
v. Principi, 3 Vet. App. 493, 494 ("When . . . VA is put on 
notice . . . of the existence of SSA records, . . . VA must 
seek to obtain those records before proceeding with the 
appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).

The November 2000 RO conference report indicates that the RO 
agreed to request treatment records from St. Elizabeth's 
Medical Center, alleged by the veteran's representative to be 
pertinent to the veteran's claim for service connection for 
PTSD.  The Board notes the RO's letter requesting the veteran 
complete VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs).  
No response from the veteran was received.  The Board points 
out that it may be construed that the veteran had authorized 
such action from the representative's prior requests that the 
RO obtain such private treatment records.  It should be 
clearly explained to the veteran that he need execute a 
formal authorization for release of medical records, so that 
the RO may carry out its request.  38 U.S.C.A. § 5103A(b)(1); 
66 Fed. Reg. at 45, 630 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).

Regarding his PTSD service-connection claim, the RO should 
advise the veteran that current medical evidence diagnosing 
PTSD and detailed evidence concerning in-service stressor(s) 
are necessary to substantiate his claim.  Furthermore, if he 
did not engage in combat with the enemy, or if his claimed 
stressors are not related to combat, his testimony alone is 
not sufficient to establish the occurrence of his claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Moreau v. Brown, 9 Vet. App. 389 
(1996).

If competent evidence of currently diagnosed PTSD is 
obtained, and claimed in-service stressor(s) are confirmed, 
the veteran should be provided a VA PTSD examination.  
38 U.S.C.A. § 5103A(d)(2); 66 Fed. Reg. at 45, 631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  In addition, if the 
record indicates that any other psychiatric disorder may be 
associated with the veteran's service, an appropriate VA 
examination should be provided.  Id.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  With regard to the issue of whether 
the veteran has PTSD which had its onset 
in service, the RO should advise the 
veteran of the evidence needed to 
substantiate his claim for service 
connection for PTSD, in particular, (1) 
competent medical evidence that he 
currently suffers PTSD, (2) detailed in-
service stressor(s), and (3) supporting 
evidence that the claimed in-service 
stressors occurred.  Regarding any 
claimed psychiatric disorder, the RO 
should advise the veteran of the need for 
evidence indicating that any current 
psychiatric disorder is linked to his 
military service.  Evidence may include 
medical opinions, treatment records, or 
insurance examinations.  The veteran 
should also submit an update of the names 
and addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought psychiatric treatment.

3.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include inpatient and 
outpatient records from St. Elizabeth's 
Medical Center, Boston VAMC (especially 
from the 1970's), New Orleans VAMC, and 
Pittsburgh VAMC (as detailed in 
discussion above).  If any records 
requested are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

4.  If competent evidence of currently 
diagnosed PTSD and details regarding 
claimed in-service stressors are 
obtained, the RO should request service 
personnel records from the National 
Personnel Records Center (NPRC).  If any 
records requested are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence (or 
alternate evidence) on their own.

5.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
used by that agency with respect to the 
veteran's grant of SSA benefits.  All 
attempts to secure these records must be 
documented, and any records received 
should be associated in the claims 
folder.

6.  PTSD.  After associating with the 
claims folder all documents pursuant to 
the development requested above, and if 
competent evidence of currently diagnosed 
PTSD and credible supportive evidence of 
in-service stressor(s) are obtained, the 
veteran should be afforded a psychiatric 
examination to confirm the diagnosis and 
its etiology.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the psychiatric 
examiner.  All established psychiatric 
diagnoses are then to be reported in 
detail.

The psychiatric examiner should render an 
opinion, with full supporting rationale, 
as to the following:  

I.  Does the veteran have PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, is it at least as likely 
as not that the veteran's 
current PTSD is the result of 
documented in-service 
stressor(s)?

Other Psychiatric Disorder.  If the 
record indicates that any other 
psychiatric disorder may be associated 
with the veteran's service, an 
appropriate VA examination should be 
provided to confirm any diagnosis and 
evaluate its relationship to the 
veteran's service.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, to include a 
complete copy of this REMAND.  Such 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.

The physician should address the 
following:

I.  Whether it is at least as 
likely as not that any 
currently diagnosed psychiatric 
disorder had its onset in the 
veteran's active military 
service; if not, when was the 
disability first manifest.

II.  Whether the currently 
diagnosed psychiatric disorder 
indisputably was present before 
service.  If so, is it at least 
as likely as not that the 
disability underwent an 
increase in severity in 
service.  If so, is any 
increase indisputably the 
result of the natural progress 
of the disability.

Use by the examiners of the 
italicized standard of proof in 
formulating a response is requested.  

7.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claims, on the merits, in 
light of all applicable evidence of record 
and all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If the veteran fails to 
appear for the examination(s), the letter 
notifying him of the date and time of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


